      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT OF KANSAS


NICOLE LEE BOSTWICK                         )
3520 W. 22nd Street, Apt. A-1               )       Case No.
Lawrence, KS 66044                          )
                      Plaintiff             )
                                            )       Designation of Trial: Kansas City, KS
       v.                                   )
                                            )
GENERAL DYNAMICS                            )
INFORMATION TECHNOLOGY a/k/a                )
GENERAL DYNAMICS                            )
INFORMATION TECHNOLOGY, INC.                )
                                            )
SERVE REGISTERED AGENT:                     )
    The Corporation Company, Inc.           )
    112 SW 7th Street, Suite 3C             )
    Topeka KS 66603                         )
                  Defendant                 )

                                        COMPLAINT

R. Kip Elliot, #17663KS, Disability Rights Center of Kansas, 214 S.W. 6th Ave., Ste. 1100,
Topeka, KS 66603, (785)273-9661, (785)273-9414 (fax), kip@drckansas.org.

PLAINTIFF, NICHOLE LEE BOSTWICK, by and through undersigned counsel files this
Complaint against GENERAL DYNAMICS INFORMATION TECHNOLOGY a/k/a
GENERAL DYNAMICS INFORMATION TECHNOLOGY, INC.

       1.      This is an action brought to remedy discrimination on the basis of disability,

discrimination based on sexual harassment and gender, and retaliation.

                                          PARTIES

       2.      Plaintiff is an adult resident of Lawrence, Douglas County, Kansas at the address

more fully set forth above.

       3.      General Dynamics Information Technology (GDIT), is a foreign corporation,

having its principal office in 3211 Jermantown Road, Fairfax, VA 22030. GDIT has a Kansas

Registered Agent, The Corporation Company, Inc., 112 SW 7th Street, Suite 3C, Topeka, KS



                                                1
        Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 2 of 10




66603. At all times relevant to the allegations set forth in this Complaint, GDIT operated a call

center in Lawrence, Douglas County, Kansas. GDIT continues to operate in Kansas.

                                  JURISDICTION AND VENUE

        4.       Plaintiff’s causes of action for discrimination and retaliation are based on The

Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000(e) et seq.; and the Kansas Act Against

Discrimination (KAADS), K.S.A. 44-1001 et seq.

        5.       Plaintiff is seeking damages in excess of $75,000, exclusive of interests, costs and

attorney fees.

        6.       GDIT no longer operates the call center in Lawrence, Kansas, however, it

continues to operate businesses in Kansas.

        7.       Plaintiff filed her charge of discrimination, on or about December 4, 2018 with

the Office of Federal Contract Compliance Programs, U.S. Department of Labor. EEOC

investigated the complaints and issued a Dismissal and Notice of Rights, mailed on August 14,

2019. (Attachment A). Plaintiff received the notice on August 16, 2019. Plaintiff has filed suit

within 90 days of receiving the notice of right to sue.

        8.       This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §

1331.

        9.       This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367(a).

        10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.




                                                  2
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 3 of 10




                          FACTS COMMON TO ALL COUNTS

       11.    Plaintiff Bostwick, began working for Defendant GDIT in October 2014 as a

customer service representative (CSR); was promoted to Quality Specialist in July 2015; and was

promoted to supervising CSRs in July 2016.

       12.    In October 2018, GDIT sold its CMD CCO contract, which included the call

center in Lawrence, Kansas to Maximus Federal Services, effective November 16, 2018.

Plaintiff Bostwick continues to work for Maximus in Lawrence.

       13.    All allegations complained of in this Complaint occurred during Plaintiff

Bostwick’s employment with GDIT.

       14.     Plaintiff Bostwick married Cherish Bostwick in January 2017.

       15.    Cherish Bostwick also worked for GDIT and continues to work for MAXIMUS,

however, the Bostwicks worked in and continue to work in different departments.

       Sexual and workplace harassment

       16.     Plaintiff Bostwick began experiencing sexual and workplace harassment in

November 2016 when a supervisor slapped her hand.

       17.    In January 2017, Plaintiff Bostwick spoke to a supervisor, Dale Hoffman, about

changing her last name after her marriage to Cherish Bostwick. Hoffman made inappropriate

sexual comments to, including, “Everyone should try gay sex sometime … We (Plaintiff

Bostwick and Cherish) should try a thigh strap … I hoped my daughter was a lesbian.”

       18.     Plaintiff Bostwick filed an ethics complaint against Hoffman. Plaintiff Bostwick

met with Mary Green, Human Resources, in June 2017 to release Hoffman’s name and informed

Green about the statements Hoffman made to her.




                                              3
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 4 of 10




       19.     In September 2017, Plaintiff Bostwick had a meeting with Harry “Lee” Lydick in

his office. Lydick was speaking aggressively to Plaintiff Bostwick and she told him that she

didn’t appreciate him speaking to her in that manner. Lydick moved towards Plaintiff Bostwick

and got close to her face and told her he was going to write her up.

       20.     In August 2018, Plaintiff Bostwick was requesting a shift change to accommodate

her therapy sessions. She was offered a 10 hour (Friday, Saturday, Sunday shift) that would

place her under the supervision of Hoffman and/or Lydick.

       21.     On September 13, 2018, Rick Schmidt, a supervisor, told Plaintiff Bostwick and

another supervisor, that “I’m liking the wagon that you’re dragging” while they were walking by

Schmidt. Previously, in April 2018, Schmidt had placed a homemade massager on Plaintiff

Bostwick’s back and turned it on. Plaintiff Bostwick filed an ethics report with Millicent Clegg

on September 27, 2018.

       22.     Plaintiff Bostwick had a conflict with another manager, Khadine Kisson, over two

separate employees. These conflicts were documented with supervisors and human resources.

On September 29, 2018, Plaintiff Bostwick was notified that Ms. Kisson would become Plaintiff

Bostwick’s manager creating high stress and anxiety for Plaintiff Bostwick.

       23.     Plaintiff Bostwick continued to be subjected to encounters with some of the men

who had sexually harassed her on a daily basis.

       Reasonable accommodation requests

       24.     In January 2018 Plaintiff Bostwick attempted suicide and was hospitalized.

       25.     Plaintiff Bostwick experience numerous problems with reasonable

accommodation requests after being hospitalized.




                                                  4
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 5 of 10




       26.     On January 31, 2018, Plaintiff Bostwick submitted a Workplace Accommodation

Request (WPA) to allow her to attend outpatient therapy. Her request included a schedule

change to work Monday through Fridays, 6:30am to 3:00pm (Plaintiff Bostwick’s regularly

schedule hours were 8:00a.m. to 4:30p.m.), up to 8 hours of time off per week as needed with no

negative impact on attendance.

       27.     GDIT only approved the 8 hours of time off per week. Plaintiff Bostwick began

experiencing increased symptoms and was forced to take four weeks of leave beginning March

26, 2018 to undergo intensive partial inpatient treatment program.

       28.     On April 26, 2018, Plaintiff Bostwick was offered a position as a Quality

Specialist, which would have been a decrease in pay. Plaintiff Bostwick was told her shift

accommodation would not be available at her current position.          During this conversation,

Plaintiff Bostwick learned that her disability information was inappropriately shared with

another employee.

       29.     When Plaintiff Bostwick returned to work she submitted a WPA request for

intermittent leave on April 30, 2018 for up to 16 hours per week and a shift change to

accommodate therapy sessions.

       30.     Plaintiff Bostwick was approved for 8 hours of leave per week that would not

negatively impact her attendance record on June 8, 2018.

       31.     On June 14, 2018, Plaintiff Bostwick was “offered” a CSR position which, again,

was a demotion as well as a decrease in pay. Plaintiff Bostwick did not accept the offer.

       32.     Plaintiff Bostwick experienced numerous problems with her timecard being

rejected and not being allowed to record her WPA hours as Approved Time Off (ATO) which

would not affect her benefits. Other employees were allowed to record WPA hours as ATO



                                                5
       Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 6 of 10




(Approved Time Off). Plaintiff Bostwick had to do PTO (Personal Time Off effecting her

benefits).

        33.    Plaintiff Bostwick also requested accommodations for physical disabilities,

including sacroiliac joint pain and scoliosis. The request was made in August 2018 and was

approved, however, the accommodations were not provided for several months.

        34.    Many of Plaintiff Bostwick’s reasonable accommodation request were not

responded to in a timely manner, and some, denied. Plaintiff Bostwick was forced to take short

term disability and lose 30% of her income as well as benefits because of the denial or

untimeliness of the requests.

                                            COUNT I

                   Violations of the Americans with Disabilities Act (ADA)

        35.    Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs 1-34 as though fully set forth herein.

        36.    Under the ADA, it is unlawful for covered employees to “discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a); 29 C.F.R. § 1630.4.

        37.    Under the ADA, prohibited discrimination includes failing to provide a

reasonable accommodation and failing to provide a reasonable accommodation in a timely

manner.

        38.    The reasonable accommodation element of the ADA imposes a duty upon

employers to engage in a flexible, interactive process with the employee needing accommodation

to enable the employee to continue working.



                                                 6
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 7 of 10




       39.     Plaintiff Bostwick was an individual with a disability within the meaning of the

ADA at all times relevant to this lawsuit.

       40.     Plaintiff Bostwick suffered from PTSD, depression, anxiety and physical

disabilities. All were known by her employer. The Defendant also regarded the plaintiff as

disabled.

       41.     Plaintiff Bostwick, without regard to the ameliorative effects of mitigating

measures, was substantially limited in major life activities.

       42.     Plaintiff Bostwick is a “qualified” individual with a disability and was able to

perform the essential functions of her job with or without accommodations.

       43.     Defendants were covered employers under the ADA, as it employed more than

fifteen employees for each working day in each of twenty or more calendar weeks in the current

or preceding calendar year.

       44.     Defendants discriminated against Plaintiff Bostwick on the basis of her disability

by failing to provide a reasonable accommodations or failing to provide reasonable

accommodations in a timely manner.

       45.     Defendants discriminated against Plaintiff Bostwick on the basis of her disability

by failing to engage in an interactive process with her to consider possible reasonable

accommodations for her disability.

       46.     As a result of Defendants’ unlawful actions, Plaintiff Bostwick has been injured,

including but not limited to, lost pay, lost benefits, and emotional and physical distress and

suffering.

       47.     Through the actions set forth in the foregoing paragraphs, Defendants

intentionally discriminated against Plaintiff Bostwick, all in violation of the ADA.



                                                 7
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 8 of 10




       48.     As a result of the above mentioned discrimination, Plaintiff was damaged and is

entitled to all remedies available to her as provided by the ADA.

       49.     Plaintiff Bostwick requests that the Court grant her judgment against Defendants

and award Plaintiff Bostwick lost pay, lost benefits, compensatory damages, attorney’s fees and

costs, including expert witness’ fees, and such other and further relief as this Court deems just

and proper.

                                           COUNT II

              Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
                  Discrimination Based on Sexual Harassment and Gender

       50.     Plaintiff Bostwick incorporates by reference the allegations contained in the

foregoing paragraphs 1-49 as though fully set forth herein.

       51.     At all times relevant Plaintiff Bostwick’s co-workers taunted her regarding her

sexuality, engaged in sexual discussions and inappropriate touching.

       52.     Plaintiff Bostwick complained of sexual harassment by her co-workers.

       53.     The conduct of Defendant in acquiescing to the sexual harassment and gender-

based hostile work environment by Plaintiff Bostwick’s co-workers altered Plaintiff’s

employment circumstances and created a hostile employment environment.

       54.     The Defendant knew Plaintiff Bostwick’s co-workers were engaged in sexual

harassment and failed to rectify the hostile employment environment, causing her to suffer

extreme emotional distress, mental health issues and physical issues.

       55.     Plaintiff Bostwick has suffered and continues to suffer PTSD, depression, and

anxiety due to the actions and inaction of Defendant. In addition, as a result of Defendant’s acts

and omissions as described above, Plaintiff has suffered emotional harm and mental anguish.

       56.     Plaintiff Bostwick claims compensatory damages for medical expenses, emotional

                                                8
        Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 9 of 10




harm, mental anguish, attorney’s fees and costs pursuant to § 102 of the Civil Rights Act of

1991.

                                             COUNT III

              Violation of 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 12101 et seq.
                                          Retaliation

        57.     Plaintiff Bostwick incorporates by reference the allegations contained in the

foregoing paragraphs 1-56 as though fully set forth herein.

        58.     Despite Plaintiff Bostwick’s complaints, protests, and opposition to management

officials about the discriminatory conduct alleged herein, such behavior continued and escalated

in retaliation of Plaintiff’s complaints.

        59.     Defendant’s failure to provide reasonable accommodations or failure to provide

reasonable accommodations in a timely manner; and failure to properly record time off resulting

in lost benefits was in retaliation for Plaintiff Bostwick’s complaints of sexual harassment and a

hostile work environment.

        60.     As a direct and proximate result of Defendant’s unlawful treatment of Plaintiff

Bostwick, compensatory damages, attorney’s fees and costs, including expert witness’ fees, and

such other and further relief as this Court deems just and proper.

                                             COUNT IV

                             Violations of the Kansas Act Against Discrimination

        61.     Plaintiff Bostwick incorporates by reference the allegations contained in the

foregoing paragraphs 1-60 as though fully set forth herein.

        62.     Under the Kansas Act Against Discrimination (KAAD), K.S.A. 44-1001et seq. it

is unlawful for covered employees to discriminate against individuals in employment relations

by reason of a disability.

                                                  9
      Case 2:19-cv-02693-HLT-KGG Document 1 Filed 11/09/19 Page 10 of 10




       63.     KAAD requires employers to provide reasonable accommodations, including

appropriate adjustment or modifications of policies.

       64.     Defendants were and are covered employees under KAAD.

       65.     Plaintiff Bostwick was and is an individual with a disability under KAAD.

       66.     Defendants failed to provide Plaintiff Bostwick with reasonable accommodations

or timely reasonable accommodations in violation of KAAD.

       67.     As a result of Defendants’ unlawful actions, Plaintiff Bostwick has been injured,

including but not limited to, lost benefits and emotional and physical distress and suffering.

       68.     As a result of the above mentioned discrimination, Plaintiff was damaged and is

entitled to all remedies available to her as provided by the KAAD.

       WHEREFORE, the Plaintiff prays that this Court enter judgment for the Plaintiff and

against the Defendant at set forth above.


                                       BY:    /s/R. Kip Elliot
                                              R. Kip Elliot KS#17663
                                              Disability Rights Center of Kansas
                                              635 S.W. Harrison, Suite 100
                                              Topeka, KS 66603
                                              (785)273-9661
                                              (785)273-9441 facsimile
                                              kip@drckansas.org
                                              ATTORNEY FOR PLAINTIFF

             DESIGNATION OF TRIAL AND REQUEST FOR JURY TRIAL

       COMES NOW, Plaintiff Bostwick by and through her counsel of record and hereby

requests a trial by jury and designates Kansas City, Kansas as the location for trial of this matter.


                                        BY: /s/R. Kip Elliot
                                            R. Kip Elliot KS#17663




                                                 10
